Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention  is directed to 2-hydrocarbyl-3-(dihydroxyfluoresceinyl)phthalimidines 

    PNG
    media_image1.png
    165
    261
    media_image1.png
    Greyscale

and a method for making thereof wherein the crux of the invention lies in the discovery the method produces  a product which has a higher glass transition temperature (Tg), high clarity, and excellent mechanical properties without being lengthy and resource intensive. Additionally, purification of dihydroxy phenolphthalein derivatives to reduce impurities as much as 99.4% were found while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art.  The prior art of record USPub 20170276607 and Yunfei Zuo,  Xing Wang and Decheng Wu Uniting Aggregation-Induced Emission and Stimuli-responsive Aggregation-Caused Quenching; Journal of Materials Chemistry C., 2019, 7, 14555 discloses a phthalimidine type material , compound 1, 

    PNG
    media_image2.png
    133
    177
    media_image2.png
    Greyscale

which differs from that of the compound the present claims in that it 1) discloses a substituent R group as a hydrazine which differs from the a hydrocarbyl that of the present invention. There is no indication in the reference or related art that the R substituent may be readily be a hydrocarbyl moiety.  2) Additionally, the reference also differs from the claimed invention in that the reference does not indicate that amount of purity of the compound produced as 99.4%. Thus, the art of record demonstrates other phthalimidine compounds produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765